Exhibit 10.2
 
 
 
EXECUTIVE SUMMARY
ABIGAIL PROPERTY

 
 
 
 
 
 
ABIGAIL PROPERTY
 
EXECUTIVE SUMMARY
 
JUNE 2010
 
 
 
 
 
 
 
 
By: Donald Théberge, Eng., M.B.A
 



SOLUMINES

 
1

--------------------------------------------------------------------------------

 
 
EXECUTIVE SUMMARY
ABIGAIL PROPERTY

 
 
 
 
 
 
PROPERTY, DESCRIPTION AND LOCATION
 
The property is located in the James Bay region of the Province of Quebec,
Canada, and more precisely in the Nemaska area. It is covered by NTS sheets
32O/12 and 32O/13. It is made up of 222 map-designated cells totalling 11,844 ha
or 118.5 km2, with 160 claims registered in the name of Nicole Arpin and 62
cells registered in the name of Alain Champagne, who holds a 100% interest in
the property. Expiry dates ranges from January 11, 2012 to May 15, 2012. To keep
the claims in good standing, $266,400 will be required in exploration work and
$11,544 will have to be paid as mining duties. There is currently no excess
credit accumulated on the property. The claims list is annexed to this summary.
 
The Abigail property is easily accessible, as the ‘’Route du Nord’’ crosses the
south part of the property. This road originates in the town of Chibougamau,
approximately 280 km to the SSE, and leads to the village of Nemaska and the
Route de la Baie-James. A Hydro-Québec powerline has been built along the “Route
du Nord” in the region of the Abigail property. The village of Nemaska and the
Relais Routier CCDC located respectively 35 and 15 km to the west may be used to
house workers and service the property. The Nemiscau airport, located 20 km
west, is serviced by Air Creebec and chartered flights. The property is covered
by the cellular network operated by Bell Mobility, Telebec and Telus. The
location map and claims map are annexed at the end of this summary.
 
HISTORY
 
The only exploration work reported on the property was done by the MRNFQ, and
consist of geological mapping by Valiquette, first reported in RP 500(a) and RP
518(a); these two reports were merged in 1975 in RG 158. The geology of the
property as shown in the figure entitled “Property Geology and Diamond Drilling”
is from the geological survey done by Valiquette. The Valiquette map is the only
published map that covers the area to date. Around 1997-1998, the MRNFQ released
the results of a large-scale lake bottom sediment survey. The results are now
included in the MRNFQ Sigeom database.
 
Recent work done by Golden Goose Resources outlined the Nisk-1 deposit,
approximately 6.5 km to the SE of the Abigail property. NI 43-101 compliant
resources were evaluated by RSW, and are shown in Table 1 on the next page. This
deposit is now owned by Nemaska Resources, who bought Golden Goose’s interest in
all its claims in the James Bay area in 2009. In May 2010, Nemaska Exploration
reported NI 43-101 resources estimated by Geostat System International on the
Whabouchi property; this deposit contains Li2O and BeO and is located 1.5 km to
the W of the Abigail property. Resources are shown in Table 1 below:
 

SOLUMINES

 
2

--------------------------------------------------------------------------------

 
 
EXECUTIVE SUMMARY
ABIGAIL PROPERTY

 
 
 
 
 
 
Table 1: Nisk­1 and Whabouchi Resources

                                 
Resource
ategory
 
Tonnes (millions)
 
Ni
%
 
Cu
%
 
Co
%
 
Pd
(g/t)
 
Pt
(g/t)
 
Li2O
%
 
BeO
(g/t)
                                 
Nisk­1
http://www.nemaskaexploration.com/en/Our-Properties/Lac-Arques
Measured
 
1.255
 
1.09
 
0.56
 
0.07
 
1.11
 
0.2
       
Indicated
 
0.783
 
1
 
0.53
 
0.06
 
0.91
 
0.29
       
Inferred
 
1.053
 
0.81
 
0.32
 
0.06
 
1.06
 
0.5
       
Whabouchi
http://www.nemaskaexploration.com/en/Our-Properties/Whabouchi
Measured
 
1.885
                     
1.6
 
458
Indicated
 
7.889
                     
1.64
 
446
Inferred
 
15.396
                     
1.57
 
420

 
GEOLOGICAL SETTING
 
The Abigail property is located in the north-eastern part of the Superior
Province, which itself lies in the heart of the Canadian Shield. The Superior
Province extends from Manitoba to Quebec, and is mainly made up of Archean
rocks. The general metamorphism is at the greenschist facies, except in the
vicinity of intrusive bodies, where it can go to the amphibolite-to-granulite
facies. According to Card and Ciesielski (1986), the area covered by the
property is located in the Opinaca or Nemiscau sub-province.
 
The Abigail property is located in a gneissic formation, between the Lac des
Montagnes volcano-sedimentary belt and the Champion Lake granitoïds. The geology
of this area is not well known. However, the geological maps by Valiquette
reveal the presence of basalt and/or amphibolite remnants in a gneissic
formation intruded by granites. The geological formations strike at 045º and,
like all the rocks of this area with the exception of the pegmatites, are
strongly deformed. The position of the property relative to the Lac des
Montagnes belt and the Champion Lake terranes is shown in the figure entitled
“Local Geology”. The geology is illustrated in the figure entitled “Property
Geology and Diamond Drill Holes”. The geological formations in the area are
summarized on next page:
 

SOLUMINES

 
3

--------------------------------------------------------------------------------

 
 
EXECUTIVE SUMMARY
ABIGAIL PROPERTY

 
 
 
 
 
 
Table of Formations
 
Pleistocene and Holocene
 
Moraines, eskers, alluvial deposits, reticulated peat bogs, morainic belts
     
PRECAMBRIAN
 
11: Diabase
 
10: Pegmatites
 
a) White with muscovite, tourmaline, garnet and magnetite
 
b) Pink, with microcline
 
9: White and pink granite
 
8: Grey hornblende-oligoclase granite with phenocrists of pink microcline
 
7: Ultramafic rocks: Serpentinites, tremolite rocks
 
6: Hornblende-plagioclase gneiss
 
5: Metasomatic anthophyllite-cordierite rocks
 
4: Paragneiss or biotite schists; garnet-biotite schists; porphyroblastic
schist:
 
Garnet, sillimanite, biotite
 
Garnet, cordierite, biotite
 
Garnet, andalousite, biotite
 
Staurotide, sillimanite, andalousite, biotite
 
Sillimanite, cordierite, andalousite, biotite
 
Amphibole paragneiss
 
3: Quartz-rich paragneiss; sillimanite, sericite and quartz schist; impure
quartzite
 
2: Pillowed metavolcanic amphibolites
 
1: Oligoclase gneiss

 
DEPOSIT TYPES
 
The geology of the property is relatively complex and unexplored. At this point,
three types of deposits may occur on the property. They are described below in
order of priority.

   
●
Lithium (spodumene) bearing pegmatites
 
In 1962-63, a lithium occurrence was discovered in a pegmatite close to the
boundary of the gneissic formation and the Lac des Montagnes belt, about 1.5 km
southwest of the Abigail property. Values of up to 2.34% Li2O, 0.13% BeO/6.4 m
and 2.63% Li2O, 0.16% BeO/6.4 m in Hole 14891 and 1.44% Li2O over 83.2 in Hole
24042 were reported in GM 57880 by Canico. Forty years later, Inco re-sampled
the same pegmatite for its tantalum content and obtained 0.026% Ta over 1.0 m
and 3.53% Li2O also over 1.0 m in channel samples. This spodumene1 bearing
pegmatite is now owned by Nemaska Exploration Inc., and is known as the
Whabouchi property. Since it acquired the property, Nemaska has completed about
12,750 m of drilling. In May 2010, Nemaska published a NI 43-101 resource
estimate, reported in Table 1 of this summary.
   
●
Magmatic nickel sulphide deposits associated with an ultramafic intrusion
 
In 2008, Golden Goose produced an updated resource estimate for the Nisk-1
deposit (Lac Levac property), located about 6.5 km ESE of the property. The
Nisk-1 deposit is located close to the

 

   
1           Spodumene : Lithium-bearing mineral

 

SOLUMINES

 
4

--------------------------------------------------------------------------------

 
 
EXECUTIVE SUMMARY
ABIGAIL PROPERTY

 
 
 
 
 
 
boundary between the gneissic formation and the Lac des Montagnes Belt. It is
related to an ultramafic intrusion which cuts the surrounding rocks. Nisk-1 was
described by Pierre Trudel, Eng, Ph.D.2 as a magmatic nickel sulphide deposit
associated with an ultramafic intrusion. Known orebodies of this type are
Voisey’s Bay (Labrador) and Lynn Lake (Manitoba). The NI 43-101 resources
reported by Golden Goose are shown in Table 1 of this summary.
 
●           Uranium and associated elements in pegmatites
 
A uranium–thorium occurrence was discovered around 1978 in a pegmatite with
1,189 ppm ThO2 and 565 ppm U3O8, approximately 15 km ENE of the property in a
pegmatite located within the same gneissic formation. It is identified on the
map entitled Property Geology and Diamond Drill Holes as the Lac Arques SW
occurrence.
 
DISCUSSION AND CONCLUSION
 
The Abigail property is located in a gneissic formation between the Champion
Lake granitoïds and the Lac des Montagnes volcano-sedimentary belt. Little is
known about the geology of this area, as only large-scale geological and lake
bottom sediment geochemistry surveys have been completed by the MRNFQ up until
now.
 
The property is on strike with the spodumene-bearing pegmatite located on the
Whabouchi property held by Nemaska Exploration Inc. The Abigail property is
underlain by the same gneissic formation that hosts the Lac Arques SW pegmatite
showing, with 1,189 ppm Th and 563 ppm U3O8. Magmatic NI-Cu type deposit
associated with ultramafic intrusions may also be found.
 
The author has had access to the geophysical airborne surveys flown over the Lac
Arques property (which contains the Nisk-1 deposit) and the Whabouchi property.
The Whabouchi spodumene-bearing pegmatite is located in a low magnetic anomaly
on the flank of a medium magnetic high. A high magnetic anomaly located about 1
km north of the Whabouchi pegmatite can be interpreted as an ultramafic
intrusion. An airborne survey over the Abigail property could lead to the
discovery of the same magnetic signature and help locate pegmatite and
ultramafic intrusions of the Whabouchi and Nisk-1 type.
 

   
2          In Trudel, P., 2008: Resource Estimate for the Nisk-1 Deposit, Lac
Levac Property, Nemiscau, Quebec, NI 43-101 Technical Report. Golden Goose
Resources Inc., source: www.goldengooseres.com

 

SOLUMINES

 
5

--------------------------------------------------------------------------------

 
 
EXECUTIVE SUMMARY
ABIGAIL PROPERTY

 
 
 
 
 
 
It should also be noted that the south part of the property is traversed by the
Route du Nord, an all-season gravel road. Housing facilities are located 15 km
to the west, which greatly enhances the economics of the project.
 
RECOMMENDATIONS
 
The first exploration work suggested is an airborne electromagnetic and magnetic
survey, covering the whole property, at a 125-m line spacing. This survey will
locate the ultramafic intrusions if they exist, the basalt and/or ultramafic
remnants, the contacts between the gneiss and the Champion Lake granitoïds and,
if the magnetic contrast with the encasing rocks is strong enough, the
pegmatites. This survey should be followed by a geological survey and
prospecting program covering the targets to be defined by the airborne survey.
 
The budget to complete the proposed work is given below:
 
Airborne Magnetic and Electromagnetic Survey (125 m line spacing)
 
Quantity
 
Unit
 
Unit cost
 
Total
                 
Airborne survey, mob and demob, lump sum
             
$20,000
Survey (Mag and VLF)
 
1,095
 
km
 
$73
 
$79,935
Wait time, additional survey lines, etc.
             
$35,000
Contingency 12%
             
$16,192
Total airborne survey
 
750
 
km
     
$151,127
Geological survey and prospecting
               
Geological survey, 2 geologist, 2 helpers, room and board, helicopter support if
needed, assays, all inclusive, for approximately 45 days
             
$135,000
Contingency 12%
             
$16,200
Total geological survey
             
$151,200
Total airborne and geology
             
$302,327

 

SOLUMINES

 
6

--------------------------------------------------------------------------------

 
 
EXECUTIVE SUMMARY
ABIGAIL PROPERTY

 
 
 
 
 
 
REFERENCES
 
Valiquette, G., 1963: Geology of Montagnes Lake Area. Mistassini Territory,
preliminary report. MRNFQ, RP 500 (a)
 
Valiquette, G., 1964: Geology of Lemare Lake area, Mistassini Territory,
preliminary report. MRNFQ RP 518 (a)
 
Valiquette, G., 1975: Région de la rivière Nemiscau, MRNFQ, RG 158.
 
MRNFQ: Lake bottom sediment geochemistry. Integrated in the Sigeom database.
 
Beaupré, M.A., 2007: Évaluation du potential minier de la propriété du Lac
Levac, située sur le territoire de la Baie James. Rapport technique NI 43-101,
Golden Goose Resources, le 16 juillet 2007, filed on www.sedar.com
 
Trudel, P., 2008: Resource Estimate for the Nisk-1 Deposit, Lac Levac Property,
Nemiscau, Quebec, NI 43-101 Technical Report. Golden Goose Resources Inc., June
2008, filed on www.sedar.com
 
Théberge, D., 2009: NI 43-101 Qualifying Report, Pertaining to: The Whabouchi
Property, James Bay Area NTS Sheets 32O/12, October 2, 2009. Prepared for
Nemaska Exploration Inc. and filed on www.sedar.com
 
Raymond, D., Théberge, D., 2009: NI 43-101 Qualifying Report, Pertaining to: The
Lac Arques Property, James Bay Area NTS Sheets 32O/11, 32O/12, 32O/13 and
32O/14, October 5, 2009. Prepared for Nemaska Exploration Inc. and filed on
www.sedar.com
 
And Nemaska Exploration Inc.: press releases
 

SOLUMINES

 
7

--------------------------------------------------------------------------------

 
 
EXECUTIVE SUMMARY
ABIGAIL PROPERTY

 
 
 
 
 
 
SCHEDULE 1
 
CLAIMS LIST
 
 
 
 
 
 
 
 

SOLUMINES

 
 
8

--------------------------------------------------------------------------------

 
 
CLAIMS LIST

                             
NTS Sheet
 
Title #
 
Expiry date
 
Area (Ha)
 
Accrued work
 
Required work
 
Mining duties
 
Claims holder
SNRC 32O12
 
2198771
 
January 11, 2012
 
53.36
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2198772
 
January 11, 2012
 
53.36
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2198773
 
January 11, 2012
 
53.36
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2198774
 
January 11, 2012
 
53.36
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2198775
 
January 11, 2012
 
53.36
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202065
 
January 19, 2012
 
53.44
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202066
 
January 19, 2012
 
53.44
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202067
 
January 19, 2012
 
53.44
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202068
 
January 19, 2012
 
53.43
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202069
 
January 19, 2012
 
53.43
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202070
 
January 19, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202071
 
January 19, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202072
 
January 19, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202073
 
January 19, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202074
 
January 19, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202075
 
January 19, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202076
 
January 19, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202077
 
January 19, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202078
 
January 19, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202079
 
January 19, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202080
 
January 19, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202081
 
January 19, 2012
 
53.33
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202082
 
January 19, 2012
 
53.33
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202083
 
January 19, 2012
 
53.33
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202084
 
January 19, 2012
 
53.33
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202085
 
January 19, 2012
 
53.33
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202086
 
January 19, 2012
 
53.33
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202087
 
January 19, 2012
 
53.33
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202088
 
January 19, 2012
 
53.33
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202089
 
January 19, 2012
 
53.33
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202090
 
January 19, 2012
 
53.33
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202091
 
January 19, 2012
 
53.33
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202092
 
January 19, 2012
 
53.33
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202093
 
January 19, 2012
 
53.33
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202094
 
January 19, 2012
 
53.33
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202095
 
January 19, 2012
 
53.33
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202096
 
January 19, 2012
 
53.33
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202097
 
January 19, 2012
 
53.33
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202098
 
January 19, 2012
 
53.33
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202099
 
January 19, 2012
 
53.32
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202100
 
January 19, 2012
 
53.32
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202101
 
January 19, 2012
 
53.32
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202102
 
January 19, 2012
 
53.32
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202103
 
January 19, 2012
 
53.32
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2202104
 
January 19, 2012
 
53.32
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223683
 
April 28, 2012
 
53.42
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223684
 
April 28, 2012
 
53.42
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223685
 
April 28, 2012
 
53.42
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223686
 
April 28, 2012
 
53.42
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223687
 
April 28, 2012
 
53.42
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223688
 
April 28, 2012
 
53.42
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223689
 
April 28, 2012
 
53.42
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223690
 
April 28, 2012
 
53.41
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223691
 
April 28, 2012
 
53.41
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223692
 
April 28, 2012
 
53.41
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223693
 
April 28, 2012
 
53.41
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223694
 
April 28, 2012
 
53.41
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223695
 
April 28, 2012
 
53.41
 
$0
 
$1,200
 
$52
 
Nicole Arpin


 
 

--------------------------------------------------------------------------------

 
 
CLAIMS LIST

                             
NTS Sheet
 
Title #
 
Expiry date
 
Area (Ha)
 
Accrued work
 
Required work
 
Mining duties
 
Claims holder
SNRC 32O12
 
2223696
 
April 28, 2012
 
53.4
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223697
 
April 28, 2012
 
53.4
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223698
 
April 28, 2012
 
53.4
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223699
 
April 28, 2012
 
53.4
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223700
 
April 28, 2012
 
53.4
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223701
 
April 28, 2012
 
53.39
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223702
 
April 28, 2012
 
53.39
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223703
 
April 28, 2012
 
53.39
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223704
 
April 28, 2012
 
53.39
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223705
 
April 28, 2012
 
53.38
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223706
 
April 28, 2012
 
53.38
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223707
 
April 28, 2012
 
53.38
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223708
 
April 28, 2012
 
53.38
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223709
 
April 28, 2012
 
53.37
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223710
 
April 28, 2012
 
53.37
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223711
 
April 28, 2012
 
53.37
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223712
 
April 28, 2012
 
53.37
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223713
 
April 28, 2012
 
53.37
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223714
 
April 28, 2012
 
53.36
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2223715
 
April 28, 2012
 
53.36
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229259
 
May 4, 2012
 
53.38
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229260
 
May 4, 2012
 
53.37
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229261
 
May 4, 2012
 
53.37
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229262
 
May 4, 2012
 
53.37
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229263
 
May 4, 2012
 
53.37
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229264
 
May 4, 2012
 
53.37
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229265
 
May 4, 2012
 
53.36
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229266
 
May 4, 2012
 
53.36
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229267
 
May 4, 2012
 
53.36
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229268
 
May 4, 2012
 
53.36
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229269
 
May 4, 2012
 
53.36
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229270
 
May 4, 2012
 
53.36
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229271
 
May 4, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229272
 
May 4, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229273
 
May 4, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229274
 
May 4, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229275
 
May 4, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229276
 
May 4, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229277
 
May 4, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229278
 
May 4, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229279
 
May 4, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229280
 
May 4, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229850
 
May 5, 2012
 
53.37
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229851
 
May 5, 2012
 
53.37
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229852
 
May 5, 2012
 
53.37
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229853
 
May 5, 2012
 
53.37
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229854
 
May 5, 2012
 
53.37
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229855
 
May 5, 2012
 
53.36
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229856
 
May 5, 2012
 
53.36
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229857
 
May 5, 2012
 
53.36
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229858
 
May 5, 2012
 
53.36
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229859
 
May 5, 2012
 
53.36
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229860
 
May 5, 2012
 
53.36
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229861
 
May 5, 2012
 
53.36
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229862
 
May 5, 2012
 
53.36
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229863
 
May 5, 2012
 
53.36
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229864
 
May 5, 2012
 
53.36
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229865
 
May 5, 2012
 
53.36
 
$0
 
$1,200
 
$52
 
Alain champagne


 
 

--------------------------------------------------------------------------------

 
 
CLAIMS LIST

                             
NTS Sheet
 
Title #
 
Expiry date
 
Area (Ha)
 
Accrued work
 
Required work
 
Mining duties
 
Claims holder
SNRC 32O12
 
2229866
 
May 5, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229867
 
May 5, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229868
 
May 5, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229869
 
May 5, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229870
 
May 5, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229871
 
May 5, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229872
 
May 5, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229873
 
May 5, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229874
 
May 5, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229875
 
May 5, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229876
 
May 5, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229877
 
May 5, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229878
 
May 5, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229879
 
May 5, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229880
 
May 5, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229881
 
May 5, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229882
 
May 5, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229883
 
May 5, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229884
 
May 5, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229885
 
May 5, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229886
 
May 5, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229887
 
May 5, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229888
 
May 5, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229889
 
May 5, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Alain champagne
SNRC 32O12
 
2229930
 
May 5, 2012
 
53.44
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229931
 
May 5, 2012
 
53.44
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229932
 
May 5, 2012
 
53.44
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229933
 
May 5, 2012
 
53.44
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229934
 
May 5, 2012
 
53.44
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229935
 
May 5, 2012
 
53.44
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229936
 
May 5, 2012
 
53.43
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229937
 
May 5, 2012
 
53.43
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229938
 
May 5, 2012
 
53.43
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229939
 
May 5, 2012
 
53.43
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229940
 
May 5, 2012
 
53.43
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229941
 
May 5, 2012
 
53.43
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229942
 
May 5, 2012
 
53.43
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229943
 
May 5, 2012
 
53.42
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229944
 
May 5, 2012
 
53.41
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229945
 
May 5, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229946
 
May 5, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229947
 
May 5, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229948
 
May 5, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229949
 
May 5, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229950
 
May 5, 2012
 
53.35
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229951
 
May 5, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229952
 
May 5, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229953
 
May 5, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229954
 
May 5, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229955
 
May 5, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229956
 
May 5, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229957
 
May 5, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229958
 
May 5, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229959
 
May 5, 2012
 
53.34
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229960
 
May 5, 2012
 
53.33
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229961
 
May 5, 2012
 
53.33
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229962
 
May 5, 2012
 
53.33
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229963
 
May 5, 2012
 
53.33
 
$0
 
$1,200
 
$52
 
Nicole Arpin


 
 

--------------------------------------------------------------------------------

 
 
CLAIMS LIST

                             
NTS Sheet
 
Title #
 
Expiry date
 
Area (Ha)
 
Accrued work
 
Required work
 
Mining duties
 
Claims holder
SNRC 32O12
 
2229964
 
May 5, 2012
 
53.33
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229965
 
May 5, 2012
 
53.33
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O12
 
2229966
 
May 5, 2012
 
53.33
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202105
 
January 19, 2012
 
53.32
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202106
 
January 19, 2012
 
53.32
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202107
 
January 19, 2012
 
53.32
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202108
 
January 19, 2012
 
53.32
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202109
 
January 19, 2012
 
53.32
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202110
 
January 19, 2012
 
53.32
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202111
 
January 19, 2012
 
53.32
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202112
 
January 19, 2012
 
53.32
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202113
 
January 19, 2012
 
53.32
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202114
 
January 19, 2012
 
53.32
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202115
 
January 19, 2012
 
53.32
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202116
 
January 19, 2012
 
53.32
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202117
 
January 19, 2012
 
53.32
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202118
 
January 19, 2012
 
53.32
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202119
 
January 19, 2012
 
53.31
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202120
 
January 19, 2012
 
53.31
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202121
 
January 19, 2012
 
53.31
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202122
 
January 19, 2012
 
53.31
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202123
 
January 19, 2012
 
53.31
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202124
 
January 19, 2012
 
53.31
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202125
 
January 19, 2012
 
53.31
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202126
 
January 19, 2012
 
53.31
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202127
 
January 19, 2012
 
53.31
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202128
 
January 19, 2012
 
53.31
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202129
 
January 19, 2012
 
53.31
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202130
 
January 19, 2012
 
53.31
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202131
 
January 19, 2012
 
53.31
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202132
 
January 19, 2012
 
53.31
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202133
 
January 19, 2012
 
53.31
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202134
 
January 19, 2012
 
53.31
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202135
 
January 19, 2012
 
53.31
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202136
 
January 19, 2012
 
53.31
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202137
 
January 19, 2012
 
53.3
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202138
 
January 19, 2012
 
53.3
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202139
 
January 19, 2012
 
53.3
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202140
 
January 19, 2012
 
53.3
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202141
 
January 19, 2012
 
53.3
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202142
 
January 19, 2012
 
53.3
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202143
 
January 19, 2012
 
53.29
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2202144
 
January 19, 2012
 
53.29
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2223068
 
April 27, 2012
 
53.31
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2223069
 
April 27, 2012
 
53.3
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2223070
 
April 27, 2012
 
53.3
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2223071
 
April 27, 2012
 
53.3
 
$0
 
$1,200
 
$52
 
Nicole Arpin
SNRC 32O13
 
2223072
 
April 27, 2012
 
53.3
 
$0
 
$1,200
 
$52
 
Nicole Arpin
Total
 
222 titles
     
11,844.52
 
$0
 
$266,400
 
$11,544
   


 
 

--------------------------------------------------------------------------------

 
 
EXECUTIVE SUMMARY
ABIGAIL PROPERTY

 
 
 
 
 
 
SCHEDULE 2
 
MAPS
 

  LOCATION MAP   CLAIM MAP   LOCAL GEOLOGY   PROPERTY GEOLOGY AND DIAMOND DRILL
HOLES

 
 
 
 
 
 
 

SOLUMINES


 
  9

--------------------------------------------------------------------------------

 
 
[img001.jpg]

 
 

--------------------------------------------------------------------------------

 
 
[img002.jpg]

 
 

--------------------------------------------------------------------------------

 
 
[img003.jpg]

 
 

--------------------------------------------------------------------------------

 

[img004.jpg]

 
 
 
 
 
 

--------------------------------------------------------------------------------